DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, Claims 16-24, drawn to A + B + C + C1 + C2 + D + D1 + D2 + E + F + G + H + I:
(per independent Claim 16, whose majority of limitations shown below are together considered technical feature A) An aircraft, comprising:
an airframe
a first rotary blade arranged on the airframe so as to rotate in a plane substantially perpendicular to a center axis of the airframe and first driving means for rotating/driving the first rotary blade
a nozzle fixed to the airframe and to which a hose for sending out a liquid is attached;
a second rotary blade arranged on the airframe so as to obtain a propelling force against a reaction force when the liquid is discharged to an outside from the nozzle through the hose and second driving means for rotating/driving the second rotary blade
flight control means for controlling a flight of the airframe by controlling driving of each of the first driving means and each of the second driving means
wherein the flight control means controls the driving of each of the second driving means so that the airframe is not rotated by a moment of force by the reaction force at the liquid discharge from the nozzle and the propelling force by at least the second rotary blade
(per independent Claim 16, with at least one limitation shown below considered technical feature B) wherein the first rotary blade is part of one or a plurality of first rotary blade portions
(per independent Claim 16, with at least one limitation shown below considered technical feature C) wherein the second rotary blade is part of a plurality of second rotary blade portions
(per independent Claim 16, with at least one limitation shown below considered technical feature C1) wherein the plurality of second rotary blade portions include an upper second rotary blade portion arranged vertically above the airframe and a lower second rotary blade portion arranged vertically below the airframe
(per dependent Claims 18-19, whose limitations are each considered technical feature C2) wherein the plurality of second rotary blade portions include a left-side second rotary blade portion arranged on the left side to the airframe and a right-side second rotary blade portion arranged on the right side to the airframe
(per independent Claim 16, with at least one limitation shown below considered technical feature D) wherein the nozzle is arranged at a position where a distance from a center of the airframe to the nozzle is smaller than a distance from the center of the airframe to each of the second rotary blades
(per dependent Claim 17, whose limitations are considered technical feature D1) wherein the nozzle is arranged at a position lower than the airframe
(per dependent Claim 23, whose limitations are considered technical feature D2) wherein the nozzle is detachably fixed to the airframe through a connection tool made of a material having rigidity or is detachably provided directly to the airframe.
(per independent Claim 16, with at least one limitation shown below considered technical feature E) wherein the flight control means controls the driving of each of the second driving means so that the airframe is not rotated by a moment of force by the reaction force at the liquid discharge from the nozzle and the propelling force by each of the second rotary blades
(per dependent Claims 20-22, whose limitations are each considered technical feature F) wherein each of the second rotary blades is arranged on the airframe so that a plane in which each of the second rotary blades rotates is substantially in parallel with each other and a direction of the center axis of the nozzle is substantially in parallel with the direction of the rotation axis of the second rotary blade
(per dependent Claim 24, whose limitations are considered technical feature G) wherein when the liquid is not discharged to the outside from the nozzle through the hose, the flight control means controls the flight of the airframe by controlling driving of each of the first driving means, without controlling the driving of each of the second driving means, and when the liquid is discharged to the outside from the nozzle through the hose, the flight control means controls the flight of the airframe by controlling the driving of each of the first driving means and by controlling the driving of each of the second driving means
(per dependent Claim 25, whose limitations are considered technical feature H) wherein one or a plurality of rotating brushes for cleaning mounted on the airframe, the nozzle or a connection tool for connecting the aircraft and the nozzle so as to be located on a front side of the nozzle from which the liquid is sent out or in the vicinity thereof
(per dependent Claim 26, whose limitations are considered technical feature I) wherein an angle adjustment mechanism for adjusting a rotation axis direction of each of the second rotary blades, wherein the flight control means controls the angle adjustment mechanism when an attitude of the airframe is changed upon receipt of an external force which makes an attitude of the airframe unstable during the flight so as to adjust the rotation axis direction of each of the second rotary blades
Group II, Claims 27-29, drawn to A + B’ + B’1 + C + C3 + D + D1 + E + F:
(per independent Claim 27, whose majority of limitations shown below are together considered technical feature A) An aircraft, comprising:
an airframe
a first rotary blade arranged on the airframe so as to rotate in a plane substantially perpendicular to a center axis of the airframe and first driving means for rotating/driving the first rotary blade
a nozzle fixed to the airframe and to which a hose for sending out a liquid is attached
a second rotary blade arranged on the airframe so as to obtain a propelling force against a reaction force when the liquid is discharged to an outside from the nozzle through the hose and second driving means for rotating/driving the second rotary blade
flight control means for controlling a flight of the airframe by controlling driving of each of the first driving means and each of the second driving means
wherein the flight control means controls the driving of each of the second driving means so that the airframe is not rotated by a moment of force by the reaction force at the liquid discharge from the nozzle and the propelling force by at least the second rotary blade
(per independent Claim 27, with at least one limitation shown below considered technical feature B’) wherein the first rotary blade is part of a plurality of first rotary blade portions
(per independent Claim 27, with at least one limitation shown below considered technical feature B’1) wherein the plurality of first rotary blade portions include a left-side first rotary blade portion arranged on the left side to the airframe and a right-side first rotary blade portion arranged on the right side to the airframe
(per independent Claim 27, with at least one limitation shown below considered technical feature C) wherein the second rotary blade is part of a plurality of second rotary blade portions
(per independent Claim 27, with at least one limitation shown below considered technical feature C3) wherein the plurality of second rotary blade portions include a left-side second rotary blade portion arranged at a position on a straight line connecting the airframe and the left-side first rotary blade portion and at a position away to the left side from the airframe than the position of the left-side first rotary blade portion and a right-side second rotary blade portion arranged at a position on a straight line connecting the airframe and the right-side first rotary blade portion and at a position away to the right side from the airframe than the position of the right-side first rotary blade portion
(per independent Claim 27, with at least one limitation shown below considered technical feature D) wherein the nozzle is arranged at a position where a distance from a center of the airframe to the nozzle is smaller than a distance from the center of the airframe to each of the second rotary blades
(per dependent Claim 28, whose limitations are considered technical feature D1) wherein the nozzle is arranged at a position lower than the airframe
(per independent Claim 27, with at least one limitation shown below considered technical feature E) wherein the flight control means controls the driving of each of the second driving means so that the airframe is not rotated by a moment of force by the reaction force at the liquid discharge from the nozzle and the propelling force by each of the second rotary blades
(per dependent Claim 29, whose limitations are considered technical feature F) wherein each of the second rotary blades is arranged on the airframe so that a plane in which each of the second rotary blades rotates is substantially in parallel with each other and a direction of the center axis of the nozzle is substantially in parallel with the direction of the rotation axis of the second rotary blade
Group III, Claim 30, drawn to A + B + C’ + C’1 + F’:
(per independent Claim 30, whose majority of limitations shown below are together considered technical feature A) An aircraft (i.e. “a master aircraft”), comprising:
an airframe
a first rotary blade arranged on the airframe so as to rotate in a plane substantially perpendicular to a center axis of the airframe and first driving means for rotating/driving the first rotary blade
a nozzle fixed to the airframe and to which a hose for sending out a liquid is attached
a second rotary blade arranged on the airframe so as to obtain a propelling force against a reaction force when the liquid is discharged to an outside from the nozzle through the hose and second driving means for rotating/driving the second rotary blade
flight control means for controlling a flight of the airframe by controlling driving of each of the first driving means and each of the second driving means
wherein the flight control means controls the driving of each of the second driving means so that the airframe is not rotated by a moment of force by the reaction force at the liquid discharge from the nozzle and the propelling force by at least the second rotary blade
(per independent Claim 30, with at least one limitation shown below considered technical feature B) wherein the first rotary blade is part of one or a plurality of first rotary blade portions
(per independent Claim 30, with at least one limitation shown below considered technical feature C’) wherein the second rotary blade is part of one second rotary blade portion
(per independent Claim 30, with at least one limitation shown below considered technical feature C’1) wherein the second rotary blade portion is arranged vertically below the airframe
(per independent Claim 30, with at least one limitation shown below considered technical feature F’) wherein the nozzle is arranged so that a center axis of the nozzle and a rotation axis of the second rotary blade are positioned on the same straight line or a straight line connecting a center of the nozzle and a center of the second rotary blade is substantially in parallel with a longitudinal direction of the airframe
Group IV, Claims 31-32, drawn to A + B + C + C1 + C2 + D + E + J + K + L:
(per independent Claim 31, whose majority of limitations shown below are together considered technical feature A) An aircraft (i.e. “a master aircraft”), comprising:
an airframe
a first rotary blade arranged on the airframe so as to rotate in a plane substantially perpendicular to a center axis of the airframe and first driving means for rotating/driving the first rotary blade
a nozzle fixed to the airframe and to which a hose for sending out a liquid is attached
a second rotary blade arranged on the airframe so as to obtain a propelling force against a reaction force when the liquid is discharged to an outside from the nozzle through the hose and second driving means for rotating/driving the second rotary blade
flight control means for controlling a flight of the airframe by controlling driving of each of the first driving means and each of the second driving means
wherein the flight control means controls the driving of each of the second driving means so that the airframe is not rotated by a moment of force by the reaction force at the liquid discharge from the nozzle and the propelling force by at least the second rotary blade
(per independent Claim 31, with at least one limitation shown below considered technical feature B) wherein the first rotary blade is part of one or a plurality of first rotary blade portions
(per independent Claim 31, with at least one limitation shown below considered technical feature C) wherein the second rotary blade is part of a plurality of second rotary blade portions
(per independent Claim 31, with at least one limitation shown below considered technical feature C1) wherein the plurality of second rotary blade portions include an upper second rotary blade portion arranged vertically above the airframe and a lower second rotary blade portion arranged vertically below the airframe
(per independent Claim 31, with at least one limitation shown below considered technical feature D) wherein the nozzle is arranged at a position where a distance from a center of the airframe to the nozzle is smaller than a distance from the center of the airframe to each of the second rotary blades
(per independent Claim 31, with at least one limitation shown below considered technical feature E) wherein the flight control means controls the driving of each of the second driving means so that the airframe is not rotated by a moment of force by the reaction force at the liquid discharge from the nozzle and the propelling force by each of the second rotary blades
(per independent Claim 31, with at least one limitation shown below considered technical feature J) one or a plurality of slave aircrafts for following the master aircraft and suspending the hose
(per independent Claim 31, with at least one limitation shown below considered technical feature K) a remote control device for transmitting a signal related to a flight to at least one of the aircrafts of the master aircraft and one or a plurality of the slave aircrafts so that the master aircraft and one or a plurality of the slave aircrafts fly as a unit
(per dependent Claim 32, whose limitations are considered technical feature L) wherein power is supplied to each of the master aircraft and one or a plurality of slave aircrafts by wired power supply using a power supply line provided along the hose, wireless power supply, or by a battery mounted on the aircraft or an engine using a fossil fuel
Group V, Claim 33, drawn to A + B + C + D + E + J + K + M:
(per independent Claim 33, whose majority of limitations shown below are together considered technical feature A) An aircraft (i.e. “a master aircraft”), comprising:
an airframe
a first rotary blade arranged on the airframe so as to rotate in a plane substantially perpendicular to a center axis of the airframe and first driving means for rotating/driving the first rotary blade
a nozzle fixed to the airframe and to which a hose for sending out a liquid is attached
a second rotary blade arranged on the airframe so as to obtain a propelling force against a reaction force when the liquid is discharged to an outside from the nozzle through the hose and second driving means for rotating/driving the second rotary blade
flight control means for controlling a flight of the airframe by controlling driving of each of the first driving means and each of the second driving means
wherein the flight control means controls the driving of each of the second driving means so that the airframe is not rotated by a moment of force by the reaction force at the liquid discharge from the nozzle and the propelling force by at least the second rotary blade
(per independent Claim 33, with at least one limitation shown below considered technical feature B) wherein the first rotary blade is part of one or a plurality of first rotary blade portions
(per independent Claim 33, with at least one limitation shown below considered technical feature C) wherein the second rotary blade is part of a plurality of second rotary blade portions
(per independent Claim 33, with at least one limitation shown below considered technical feature D) wherein the nozzle is arranged at a position where a distance from a center of the airframe to the nozzle is smaller than a distance from the center of the airframe to each of the second rotary blades
(per independent Claim 33, with at least one limitation shown below considered technical feature E) wherein the flight control means controls the driving of each of the second driving means so that the airframe is not rotated by a moment of force by the reaction force at the liquid discharge from the nozzle and the propelling force by each of the second rotary blades
(per independent Claim 33, with at least one limitation shown below considered technical feature J) one or a plurality of slave aircrafts for following the master aircraft and suspending the hose
(per independent Claim 33, with at least one limitation shown below considered technical feature K) a remote control device for transmitting a signal related to a flight to at least one of the aircrafts of the master aircraft and one or a plurality of the slave aircrafts so that the master aircraft and one or a plurality of the slave aircrafts fly as a unit
(per independent Claim 33, with at least one limitation shown below considered technical feature M) wherein the slave aircraft is for suspending the hose and includes:
an airframe for slave aircraft
a plurality of rotary blade portions having a rotary blade arranged on the airframe for slave aircraft so as to rotate in a plane substantially perpendicular to a center axis of the airframe for slave aircraft and driving means for rotating/driving the rotary blade
suspending means for suspending the hose from the airframe for slave aircraft or a connecting member provided on the airframe for slave aircraft and having rigidity
flight control means for slave aircraft for controlling a flight of the slave aircraft by controlling driving of each of the driving means
the flight control means for each of the slave aircrafts obtains altitude information and position information of the master aircraft from the master aircraft by using any one or a combination of at least two of arts, that is, wireless communication, wired communication, image recognition, and acoustic communication and controls the altitude and position of its own aircraft on the basis of the obtained altitude information and position information
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features (defined as “a contribution which each of the claimed inventions, considered as a whole, makes over the prior art”, wherein “contribution over the prior art” must be novel/non-obvious over the prior art per MPEP 1850 and 1893.03(d)) for the following reasons:
Group I, Claims 16-24, drawn to A + B + C + C1 + C2 + D + D1 + D2 + E + F + G + H + I
Group II, Claims 27-29, drawn to A + B’ + B’1 + C + C3 + D + D1 + E + F
Group III, Claim 30, drawn to A + B + C’ + C’1 + F’
Group IV, Claims 31-32, drawn to A + B + C + C1 + C2 + D + E + J + K + L
Group V, Claim 33, drawn to A + B + C + D + E + J + K + M
Out of all the technical features discussed above, Groups I-V only share a single technical feature, which is technical feature A, so unity of invention may apply if technical feature A can be shown to be a special technical feature, which requires a contribution over the prior art.  None of the additionally listed technical features are shared between all of groups I-V, so even if they are determined to contribute over the prior art (which the Office is not acquiescing at this time) they cannot be considered a shared technical feature, so it matters not if any one or more of these technical features B, B’, B’1, C, C1, C2, C3, C’, C’1, D, D1, D2, E, F, F’, G, H, I, J, K, L, and M’ are special technical features.
Even though the inventions of these groups make technical feature A a shared technical feature, this shared technical feature A is not a special technical feature, as it does not contribute over the prior art in view of Pardell (WO 2015/150529, as evidenced by at least two already-of-record International Search Reports for PCT/JP2018/025787).
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS E WORDEN/Primary Examiner, Art Unit 3663